Citation Nr: 1204938	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  09-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of overpayment of Department of Veterans Affairs (VA) dependency compensation benefits in the amount of $2,421.00, to include the issue of whether the request for the waiver was timely.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1946 to March 1946.  The Veteran died in March 1988, and the appellant is the Veteran's widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Milwaukee, Wisconsin, Regional Office (RO) Debt Management Center (DMC) which denied the appellant's request for a wavier of the $2,421.00 overpayment.  

In May 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The VA Debt Management Center sent the appellant a letter dated March 11, 2007, advising her that due to a change in her entitlement to benefits, an overpayment of $2,421.00 had been created.  

3.  The appellant was notified that she had the right to request a waiver of recovery of the indebtedness within 180 days.  

4.  The appellant's request for a waiver was received in September 2008.  


CONCLUSION OF LAW

The appellant's request for a waiver of recovery of an overpayment of dependency compensation benefits in the calculated amount of $2,421.00 was not timely filed.  38 U.S.C.A. § 5302 (West 2002 & Supp. 2011); 38 C.F.R. § 1.963 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

However, the VCAA does not apply to all types of claims.  For example, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the statute at issue in this appeal is not found in Chapter 51.  

Furthermore, in the instant case, resolution of the appellant's appeal is dependent on the date of the receipt of her request for a waiver, which was not timely. Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

II.  Decision  

By way of procedural background, review of the record reveals that the Veteran died in March 1988.  The appellant applied for dependency and indemnity compensation (DIC) benefits in April 1988, and was approved for death pension benefits via an April 1988 letter.  In subsequent Improved Pension Eligibility Verification reports, the appellant indicated that she had not remarried since the Veteran's death, was not in receipt of employment wages or any other VA benefits, and in particular, had not received a monthly check from the Social Security Administration (SSA).  See the April 1991, April 1992, and April 1994 reports.  

In November 2006, according to a VA Report of Contact, the appellant informed the RO that she would be receiving SSA benefits in the amount of $907.00 beginning on November 28, 2006.  The RO acknowledged receipt of such information in a December 2006 letter.  After verification from the SSA, the RO determined that the appellant first became entitled to SSA benefits in the amount of $907.00 in September 2006.  Assuming that she initially received her first check in October 2006, the RO concluded that the benefits would be counted towards her countable income beginning on November 1, 2006.  Further researched revealed to the RO that the appellant's annual SSA income benefits effective November 1, 2006, was $10,884.00.  The maximum annual income limit for death pension benefits for a surviving spouse with no dependents for the year 2006 was $7,094.00.  As such, the RO determined that the appellant was no longer eligible to receive VA death pension benefits and proposed to terminate the benefits.  See the December 2006 VA letter.  The December 2006 letter also noted that the stopping of the death pension benefits would result in an overpayment of benefits which had previously been paid.  She was given 60 days to submit evidence showing that the proposed action should not be taken.  The appellant failed to submit such evidence, and in February 2007, the RO stopped the appellant's death pension benefits, effective November 1, 2006, due to her income adjustment.  

In March 2007, the Debt Management Center in St. Paul, Minnesota, notified the appellant that due to her income adjustment (receipt of SSA benefits), she was paid $2,421.00 more in VA death pension benefits than she was entitled to receive.  The March 2007 letter informed the appellant that she had the right to dispute the debt and to request a waiver.  She was provided information on how to request a waiver and the right to request an oral hearing in an enclosed document entitled, "Notice of Rights and Obligations."  See the March 2007 letter.  In September 2008, the appellant requested a waiver of her overpayment because she alleges that her total monthly expenses are more than her total monthly income.  See the September 2008 financial status report.  She explained that she used the excess money for food while being evacuated from her home due to Hurricanes Gustav and Katrina.  

The appellant's request for a waiver of her overpayment was denied in an October 2008 decision.  In the October 2008 decision, the Debt Management Center explained that her waiver request was denied because she failed to submit her application for a waiver within 180 days of the date of the notification.  The appellant submitted a notice of disagreement (NOD) in February 2009, and the RO continued the denial in the July 2009 statement of the case (SOC).  The Veteran appealed therefrom.  

Under the applicable regulations, a request for a waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b); see also 38 U.S.C.A. § 5302(a) (West 2002).  

The appellant does not dispute the facts as summarized above, but instead, argues by way of several statements throughout the appeal, that she has incurred financial hardship and is unable to repay the overpayment incurred.  Specifically, in her September 2008 statement, she admitted to having aortic stenosis, which requires open heart surgery.  She further added in the September 2008 statement that the money she was going to use to repay the overpayment was used for food when she evacuated her home during Hurricane Gustav.  In her September 2008 financial status report, she indicated that she used her credit cards and borrowed cards to replace what she lost from Hurricane Katrina.  In February 2009, the appellant reported that she stopped paying "this debt" because of Hurricane Gustav.  She explained that open heart surgery will be performed in the near future, which will result in additional expenses because of the medication required post-surgery.  She also stated that after Hurricane Katrina, her rent increased five times than the original amount and her life insurance payments have more than tripled.  Finally, in her August 2009 substantive appeal, the appellant stated that she cannot afford to pay her bills, and to repay the overpayment would deprive her of the ability to buy food and medicine in order to survive.  

Based upon a review of the record, it is clear that the appellant's September 2008 waiver request was made in excess of 180 days after notice of the overpayment was sent to her address of record by the Debt Management Center on March 11, 2007.  Under the law, this constitutes an untimely filing of her waiver application.  See 38 U.S.C.A. § 5302(a) (West 2002). 

The appellant does not dispute that she received the March 2007 letter.  Nor does she contend that a mistake was made by either VA or postal authorities in the mailing of this notice letter to her address of record at the time the letter was sent.  Furthermore, the appellant has not asserted that she did not receive the enclosed, "Notice of Rights and Obligations," or asserted ignorance of the 180-day limit.  In any event, the law presumes the regularity of the administrative process absent clear evidence to the contrary.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) [there is a presumption of regularity of administrative process in the absence of clear evidence to the contrary.]  See also Baxter v. Principi, 17 Vet. App. 407 (2004) [the Board need not examine whether presumption of regularity has been rebutted unless and until an appellant, at a minimum, alleges that he or she did not receive the document in question].  The Board therefore presumes that the appellant did receive the March 2007 notice letter and that the identified enclosure notifying her of the 180-day limit to request a waiver was, in fact, included.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).  

The Board notes that the appellant's contentions are based on financial hardship, and the Board is sympathetic to the appellant's claim.  However, the regulations cited above require that a request to waive the overpayment of benefits must be made within 180 days of the date on the letter notifying the appellant of the amount of the debt.  Thus, the appellant's request for waiver of overpayment is not timely, and as a matter of law, must be denied.  

As the appellant's waiver was not timely received, the preponderance of the evidence is against his claim.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The appellant's request for a waiver of overpayment Department of Veterans Affairs (VA) dependency compensation benefits in the amount of $2,421.00 was not timely filed and therefore, the appeal is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


